Exhibit 10.1
 
 
EXECUTION VERSION




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED
 
 
INVESTOR AGREEMENT
 
 
BY AND BETWEEN
 
 
MORGAN STANLEY
 
 
AND
 
 
INVESTOR
 
 
DATED AS OF JUNE 30, 2011
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
   
Page
ARTICLE I
DEFINITIONS
Section 1.1
Definitions
1
ARTICLE II
REPRESENTATIONS AND WARRANTIES
Section 2.1
Representations and Warranties of the Company
5
Section 2.2
Representations and Warranties of the Investor
5
ARTICLE III
BOARD REPRESENTATION AND VOTING; STANDSTILL PROVISIONS
Section 3.1
Board of Directors
6
Section 3.2
Voting
8
Section 3.3
Standstill Restrictions
8
Section 3.4
Standstill Period
9
Section 3.5
Cooperation
10
ARTICLE IV
TRANSFER RESTRICTIONS
Section 4.1
Transfer Restrictions
10
ARTICLE V
PREEMPTIVE RIGHTS
Section 5.1
Preemptive Rights
12
Section 5.2
Notice
12
Section 5.3
Purchase Mechanism
13
Section 5.4
Cooperation
14
Section 5.5
Limitation of Rights
14
Section 5.6
Termination of Preemptive Rights
14
ARTICLE VI
[RESERVED]
 
ARTICLE VII
EFFECTIVENESS AND TERMINATION
Section 7.1
Termination
15

 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII
CONFIDENTIALITY
Section 8.1
Company Proprietary Information
15
Section 8.2
Investor Proprietary Information
16
ARTICLE VIII
MISCELLANEOUS
Section 9.1
Successors and Assigns
16
Section 9.2
Amendments; Waiver
17
Section 9.3
Notices
17
Section 9.4
Governing Law
18
Section 9.5
Submission to Jurisdiction
18
Section 9.6
Headings
19
Section 9.7
Entire Agreement
19
Section 9.8
Severability
19
Section 9.9
Counterparts
19
Section 9.10
Interpretation
19
Section 9.11
Specific Performance
19
Section 9.12
Process Agent
20
Section 9.13
No Third Party Beneficiaries
20
     

 
 
 
-ii-

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED INVESTOR AGREEMENT (this “Agreement”), by and between
Morgan Stanley, a Delaware corporation (the “Company”), and Mitsubishi UFJ
Financial Group, Inc., a joint stock company organized under the laws of Japan
(the “Investor”), dated as of June 30, 2011.
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Investor have entered into a Securities Purchase
Agreement, dated September 29, 2008 and amended by the First Amendment to
Securities Purchase Agreement, dated as of October 3, 2008, the Second Amendment
to Securities Purchase Agreement, dated as of October 8, 2008 and the Third
Amendment to Securities Purchase Agreement, dated as of October 13, 2008 (such
Securities Purchase Agreement, as so amended and as it may be further amended
from time to time, the “Purchase Agreement”), pursuant to which the Investor
purchased and acquired from the Company, and the Company issued and sold to the
Investor, (i) shares of the 10% Series B Non-Cumulative Non-Voting Perpetual
Convertible Preferred Stock, par value $.01 per share of the Company (the
“Series B Preferred Stock”), which is convertible into shares of Common Stock,
par value $.01 per share of the Company (the “Common Stock”), and (ii) shares of
the 10% Series C Non-Cumulative Non-Voting Perpetual Preferred Stock, par value
$.01 per share of the Company, (together with Series B Preferred Stock,
“Preferred Stock”);
 
WHEREAS, the Company and the Investor have entered into the Transaction
Agreement dated as of April 21, 2011 (the “Transaction Agreement”) and the
execution and delivery of this Agreement is a condition to the closing of the
transactions contemplated therein;
 
WHEREAS, the Company and the Investor are parties to that certain Investor
Agreement, dated as of October 13, 2008 and amended by the First Amendment to
Investor Agreement, dated as of October 27, 2008 (the Investor Agreement, as so
amended, the “Investor Agreement”); and
 
WHEREAS, the Company and the Investor have determined to further amend and
restate the Investor Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants and conditions contained herein, the
parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1  Definitions.  In addition to other terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
meanings ascribed to them below:
 
“Affiliate” or “affiliate” means, with respect to a specified Person, any other
Person that directly or indirectly controls, is controlled by, or is under
common control with, the specified Person (as used in this definition, the term
“control” means the possession, directly or
 
 
 

--------------------------------------------------------------------------------

 
 
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise).
 
“Agreement” shall have the meaning assigned in the preamble hereto.
 
“Applicable Law” shall have the meaning assigned in the Transaction Agreement.
 
“Beneficially Own” shall mean, with respect to any securities, having
“beneficial ownership” of such securities for purposes of Rule 13d-3 or 13d-5
under the Exchange Act as in effect on the date hereof, and “Beneficial
Ownership” shall have the corresponding meaning.
 
“Board” shall mean the Board of Directors of the Company.
 
“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday in New York City or in Tokyo, Japan, or any other day on which
commercial banks in New York City or in Tokyo, Japan are authorized or required
by law or government decree to close.
 
“Closing Date” shall have the meaning assigned in the Purchase Agreement.
 
“Common Stock” shall have the meaning assigned in the recitals hereto.
 
“Company” shall have the meaning assigned in the preamble hereto.
 
“Company Proprietary Information” shall have the meaning set forth in
Section 8.1.
 
“Controlled Affiliate” shall mean any Affiliate of the specified Person that is,
directly or indirectly, controlled (as defined in the definition of “Affiliate”)
by the specified Person.
 
“Covered Securities” shall mean Common Stock and any securities convertible into
or exercisable or exchangeable for Common Stock that are not Excluded
Securities.
 
“Designated Securities” shall have the meaning assigned in Section 5.2(a).
 
“Director” shall mean any member of the Board.
 
“Economic Interest Percentage” shall mean, calculated at any particular point in
time, the ratio, expressed as a percentage, of (x) the aggregate number of
shares of Common Stock Beneficially Owned by the Investor at the relevant time
(for purposes of this definition, treating the Series B Preferred Stock as fully
converted into the underlying Common Stock) to (y) the total number of shares of
Common Stock outstanding at the relevant time, on a Fully Diluted Basis.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, or any successor
federal statute, and the rules and regulations promulgated thereunder, all as
amended, and as the same may be in effect from time to time.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Excluded Securities” shall mean any securities that are (i) issued by the
Company pursuant to any employment contract, employee or benefit plan, stock
purchase plan, stock ownership plan, stock option or equity compensation plan or
other similar plan whereby stock is being issued or offered to a trust, other
entity or otherwise, to or for the benefit of any employees, potential
employees, officers or directors of the Company, (ii) issued by the Company in
connection with a business combination or other merger, acquisition or
disposition transaction, (iii) issued with reference to the common stock of a
subsidiary (e.g., a carve-out transaction), (iv) issued in connection with a
dividend investment or stockholder purchase plan or (v) issued upon the
conversion, exchange or exercise of any security or right or purchase obligation
outstanding as of the date hereof in accordance with its terms as such terms
exist as of the date hereof.
 
“Fully Diluted Basis” shall mean based on the total number of shares of the
relevant class of stock or type of equity interest that would be outstanding on
the relevant date assuming the exercise of all options, warrants and other
rights or obligations (including purchase contracts) to acquire such relevant
class of stock or type of equity interest (without regard to exercisability,
vesting or similar provisions and restrictions thereof) and the conversion or
exchange of all securities convertible into or exchangeable for stock or equity
interest (without regard to exercisability, vesting or similar provisions and
restrictions thereof).
 
“Governmental Entity” shall have the meaning assigned in the Purchase Agreement.
 
“Hedge” shall mean, in respect of the Common Stock, to enter into any swap or
any other agreement, transaction or series of transactions that hedges or
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of such Common Stock, whether any such transaction, swap or series
of transactions is to be settled by delivery of securities, in cash or
otherwise.
 
“Investor” shall have the meaning assigned in the preamble hereto.
 
“Investor Director” shall have the meaning assigned in Section 3.1(a).
 
“Investor Nominee” shall have the meaning assigned in Section 3.1(a).
 
“Investor Percentage Interest” shall mean, as of any date, the percentage equal
to (i) the aggregate number of shares of Common Stock Beneficially Owned by the
Investor (treating the Series B Preferred Stock and any other securities of the
Company convertible into or exercisable or exchangeable for Common Stock that
are Beneficially Owned by the Investor or its Affiliates as fully converted into
or exercised or exchanged for the underlying Common Stock) divided by (ii) the
total number of outstanding shares of Common Stock (treating (x) the Series B
Preferred Stock and any other securities of the Company convertible into or
exercisable or exchangeable for Common Stock that are Beneficially Owned by the
Investor or its Affiliates as fully converted into or exercised or exchanged for
the underlying Common Stock and (y) all shares of Common Stock issuable upon
conversion or exercise or exchange of any other then outstanding securities
convertible into or exercisable or exchangeable for Common Stock, to the
 
 
-3-

--------------------------------------------------------------------------------

 
 
extent such other securities are Covered Securities sold in a Qualified
Offering, as having been issued).
 
“Investor Proprietary Information” shall have the meaning set forth in Section
8.2.
 
“Investor Rights Termination Event” shall be deemed to have occurred if, at the
close of any Business Day following the Closing Date, the Investor’s Economic
Interest Percentage is less than 10%.
 
“Nominee Disclosure Information” shall have the meaning assigned in
Section 3.1(b).
 
“Observer” shall have the meaning assigned in Section 3.1(f).
 
“Person” shall mean a legal person, including any individual, corporation,
company, partnership, joint venture, association, joint-stock company, trust,
limited liability company or unincorporated association or any other entity or
organization, including a government or any agency or political subdivision
thereof, or any other entity of whatever nature.
 
“Preemptive Rights Expiration Date” shall have the meaning assigned in
Section 5.6.
 
“Preferred Stock” shall have the meaning assigned in the recitals hereto.
 
“Private Placement” shall have the meaning set forth in Section 5.2(b).
 
“Process Agent” shall have the meaning set forth in Section 9.12.
 
“Purchase Agreement” shall have the meaning assigned in the recitals hereto.
 
“Qualified Offering” shall mean a public or nonpublic offering of Covered
Securities for cash, and, for the avoidance of doubt, shall include all Covered
Securities issued in respect of such offering pursuant to the exercise of
preemptive rights.
 
“Registration Rights Agreement” shall mean the Registration Rights Agreement,
dated as of October 13, 2008, as amended by the amendment dated April 21, 2011.
 
“Related Agreements” shall mean the Purchase Agreement and Registration Rights
Agreement.
 
“SEC” shall mean the U.S. Securities and Exchange Commission.
 
“Securities” shall mean shares of Common Stock and Preferred Stock.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Securities Act” shall mean the U.S. Securities Act of 1933, and any similar or
successor federal statute, and the rules and regulations promulgated thereunder,
all as amended, and as the same may be in effect from time to time.
 
“Standstill Period” shall have the meaning set forth in Section 3.4.
 
“Subsidiary” shall mean, with respect to any Person, any other Person more than
fifty percent (50%) of the shares of the voting stock or other voting interests
of which are owned or controlled, or the ability to select or elect more than
fifty percent (50%) of the directors or similar managers is held, directly or
indirectly, by such first Person or one or more of its Subsidiaries or by such
first Person and one or more of its Subsidiaries.  A Subsidiary that is directly
or indirectly wholly owned by another Person except for directors’ qualifying
shares shall be deemed wholly owned for the purposes of this Agreement.
 
“Transaction Agreement Closing Date” shall mean the closing provided for in
Section 2.01 of the Transaction Agreement.
 
“Transfer” shall have the meaning set forth in Section 4.1.

 
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
Section 2.1  Representations and Warranties of the Company.   The Company
represents and warrants to the Investor as of the date hereof as follows:
 
(a)           The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware, and has
all requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.
 
(b)           This Agreement and all transactions and obligations contemplated
hereby have been duly and validly authorized by all necessary action on the part
of the Company.
 
(c)           This Agreement has been duly executed and delivered by the Company
and, assuming due authorization and valid execution and delivery by the
Investor, is a valid and legally binding obligation of the Company, enforceable
against it in accordance with its terms subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights.
 
Section 2.2  Representations and Warranties of the Investor.   The Investor
represents and warrants to the Company as of the date hereof as follows:
 
(a)           The Investor has been duly incorporated and is validly existing
and in good standing under the laws of the jurisdiction of its organization and
has all requisite power
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
and authority to execute and deliver this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
 
(b)           This Agreement and all transactions and obligations contemplated
hereby have been duly and validly authorized by all necessary action on the part
of the Investor.
 
(c)           This Agreement has been duly executed and delivered by the
Investor and, assuming due authorization and valid execution and delivery by the
Company, is a valid and legally binding obligation of the Investor, enforceable
against it in accordance with its terms subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights.
 
ARTICLE III
BOARD REPRESENTATION AND VOTING; STANDSTILL PROVISIONS
 
Section 3.1 Board of Directors.  (a)  Until an Investor Rights Termination
Event, the Company shall take all lawful action to cause the number (specified
in subsection (e) of this Section 3.1) of the Investor’s senior officers or
directors designated by the Investor in writing to the Company (each, an
“Investor Nominee”) who satisfy any applicable regulatory requirements
applicable to directors or director nominees to the Board to be members of the
Board (each such Investor Nominee elected to the Board, an “Investor
Director”).  If the Investor is entitled pursuant to this Article III to
designate one Investor Director, the Investor may designate one Investor
Director to be appointed as a member of such committees of the Board as the
Investor may designate, subject to any applicable legal or stock exchange
requirements and except as necessary to maintain best practices in corporate
governance regarding such appointment.  If the Investor is entitled pursuant to
this Article III to designate two Investor Directors, the Investor may designate
each of the Investor Directors to be appointed as a member of such committees of
the Board as the Investor may designate, provided that only one such Investor
Director may be appointed to each committee of the Board, subject to any
applicable legal or stock exchange requirements and except as necessary to
maintain best practices in corporate governance regarding such appointment.  For
the avoidance of doubt, the Company acknowledges that each Investor Director
shall be entitled to vote on all matters in his or her discretion.  Moreover,
the Company acknowledges that each Investor Director, in his or her capacity as
such, will have the same access as other directors to management and other
directors with respect to matters relating to the operation, financial and all
other policies of the Company and the ability to participate in the processes by
which those policies are made.  Without limitation of the foregoing, each
Investor Director shall have the same ability as other directors to attend (in
his or her capacity as a director) all meetings of committees of the Board,
including the Audit, Nominating/Governance, Compensation Committees and the
newly constituted Global Operations and Technology Committee.  For purposes of
this Section 3.1, Investor shall mean Mitsubishi UFJ Financial Group, Inc.,
notwithstanding any Transfer to a Controlled Affiliate.
 
(b)           Until an Investor Rights Termination Event, at any annual or
special meeting of shareholders of the Company at which Directors are to be
elected (and at which a seat held by an Investor Director is subject to
election), the Company shall, provided the Investor shall have complied with the
immediately succeeding sentence of this paragraph (b), renominate
 
 
-6-

--------------------------------------------------------------------------------

 
 
each such Investor Director, or nominate another Investor Nominee or other
Nominees designated by the Investor in writing to be elected to the Board, and
shall use its best efforts to cause such person(s) to be elected to such
position.  The Investor shall notify the Company of its proposed nominee(s) to
the Board, in writing, no later than the latest date on which stockholders of
the Company may make nominations to the Board in accordance with the bylaws of
the Company, together with all information concerning such nominee(s) reasonably
requested by the Company, so that the Company can comply with applicable
disclosure rules (the “Nominee Disclosure Information”); provided that in the
event the Investor fails to provide any such notice, the Investor Nominee(s)
shall be the person(s) then serving as the Investor Director(s) as long as the
Investor provides the Nominee Disclosure Information to the Company promptly
upon request by the Company.
 
(c)           In the event of the death, disability, resignation or removal of
an Investor Director, the Board will promptly elect to the Board an Investor
Nominee to fill the resulting vacancy, which such individual shall then be
deemed an Investor Director for all purposes hereunder.
 
(d)           All obligations of the Company pursuant to this Section 3.1 shall
terminate, and the Investor shall cause the Investor Director(s) to resign from
the Board, immediately upon the occurrence of an Investor Rights Termination
Event.
 
(e)           Until the first time at which the Investor Percentage Interest has
been less than 20% for a period of six consecutive months, the Investor shall
continue to have the right to designate two Investor Nominees pursuant to
Section 3.1(a). From such date until an Investor Rights Termination Event, the
Investor shall have the right to designate one Investor Nominee pursuant to
Section 3.1(a).
 
(f)           From the first date on which (x) the Investor Percentage Interest
has been less than 20% for a period of six consecutive months and (y) only one
Investor Director is a member of the Board until an Investor Rights Termination
Event, the Company shall permit one senior officer or director of the Investor
designated by the Investor in writing to the Company (the “Observer”) to attend
each physical and telephonic meeting of the Board as an observer and the
Observer shall have the same ability as the directors to attend any committee of
the Board as an observer, including the Audit, Nominating/Governance,
Compensation Committees and the newly constituted Global Operations and
Technology Committee. The Company shall cause the Observer to be furnished with
all information generally provided to the Board.  Notwithstanding the foregoing,
the Observer shall not participate in any meeting or receive any materials (1)
if the Investor Director has recused himself or herself because he or she is
reasonably likely to have a conflict of interest with respect to the subject
matter of the meeting or any portion of the meeting or (2) to the extent but
only to the extent that the Observer’s attendance or receipt of such materials
is, in the opinion of the Company’s counsel, reasonably likely to adversely
affect the existence of legal privilege.  Such Observer shall not be entitled to
vote at any Board meeting or receive any compensation or reimbursement of
expenses from the Company for services as an observer, and shall not participate
in executive sessions of the Board.  In the event of the death,
 
 
-7-

--------------------------------------------------------------------------------

 
 
disability, resignation or removal of the Observer, the Investor will promptly
designate another senior officer or director of the Investor to serve as the
Observer.
 
Section 3.2  Voting.  The Investor agrees to cause each share of Common Stock
Beneficially Owned by it that is entitled to vote in any election for Directors
to be present in person or represented by proxy at all meetings of stockholders
of the Company, so that all such shares shall be counted as present for
determining the presence of a quorum at such meetings.   The provisions of this
Section 3.2 shall not apply at any time that the Company is not in compliance
with its obligations under Section 3.1 or following the occurrence of an
Investor Rights Termination Event.
 
Section 3.3  Standstill Restrictions.   During the Standstill Period (as defined
in Section 3.4), the Investor shall not, and shall not permit any of its
Affiliates to, without the prior written consent of the Company:
 
 
(i)
acquire, agree to acquire or make any public proposal to acquire, directly or
indirectly, Beneficial Ownership of any voting securities or assets of the
Company or its Subsidiaries, except (A) the acquisition of securities or assets
by the Investor or any of its wholly owned Subsidiaries from the Investor or any
such Subsidiary, (B) Beneficial Ownership resulting from the acquisition of
interests in any unrelated Person that has Beneficial Ownership of shares of
Common Stock, provided, in the case of this clause (B) that (1) the acquisition
of Beneficial Ownership of Common Stock was not the primary purpose of the
acquisition of interests in such unrelated Person, (2) the Investor or the
relevant Affiliate divests, or causes the unrelated Person to divest, any such
shares of Common Stock reasonably promptly in a commercially reasonable manner,
and (3) any such shares of Common Stock shall not be counted in any calculation
of the Investor’s Economic Interest Percentage, (C) pursuant to the exercise of
preemptive rights pursuant to Article V, or, prior to the time Investor first
takes an action described in Section 5.6(ii), purchases of Common Stock in the
open market up to a cap, which cap shall be an Investor Percentage Interest of
22.4% (provided that if such limitation would result in the Investor being
limited to an Economic Interest Percentage of less than 20%, then such
limitation shall instead be equal to the lesser of (x) an Economic Interest
Percentage of 20% and (y) an Investor Percentage Interest of 24.9%), or (D) on
behalf of customers in the ordinary course of their respective financial
services businesses;

 
 
(ii)
deposit any shares of Common Stock in a voting trust or similar arrangement or
subject any shares of Common Stock to any voting agreement, pooling arrangement
or similar arrangement, or grant any proxy with respect to any shares of Common
Stock;

 
 
-8-

--------------------------------------------------------------------------------

 
 
 
(iii)
publicly propose to enter into, directly or indirectly, any merger or other
business combination or similar transaction with, or change in control
transaction involving, the Company or its Subsidiaries;

 
 
(iv)
make, or in any way join in, directly or indirectly, any “solicitation” of
“proxies” (as such terms are used in the proxy rules of the SEC) to vote any
securities of the Company or its Subsidiaries (it being understood that (A) the
Investor is entitled to exercise the voting rights with respect to the
Securities in its discretion (and without regard to the recommendation of the
Board or management of the Company), (B) the Investor may publicly propose that
that Board take actions that the Investor supports or refrain from taking
actions that the Investor opposes and (C) the Investor may vote in favor of
proposals made by other stockholders (and without regard to the recommendation
of the Board with respect thereto));

 
 
(v)
[Reserved.]

 
 
(vi)
seek a release of the restrictions contained in this Section 3.3, in any manner
that would require public disclosure thereof;

 
 
(vii)
form, join or in any way participate in a “group” (within the meaning of Section
13(d)(3) of the Exchange Act) that, with respect to any securities of the
Company or its Subsidiaries, would be required under Section 13(d) of the
Exchange Act and the rules and regulations thereunder to file a Statement on
Schedule 13D with the SEC as a “person” (within the meaning of Section 13(d)(3)
of the Exchange Act); or

 
 
(viii)
publicly disclose any plan or proposal with respect to the foregoing.

 
Notwithstanding anything to the contrary herein, the Company acknowledges that
the Investor may provide guidance and participate with respect to matters
relating to the Company’s business, including operational and financial
policies.  It is understood between the Company and Investor that (A) the
Investor is entitled to exercise the voting rights with respect to the
Securities in its discretion (and without regard to the recommendation of the
Board or management of the Company), (B) the Investor may privately or publicly
propose that the Board or the Company take actions that the Investor supports or
refrain from taking actions that the Investor opposes and (C) the Investor may
publicly state its position with regard to proposals made by other stockholders
and vote in favor of or against proposals made by other stockholders (and
without regard to the recommendation of the Board with respect thereto.
 
The restrictions on the Investor contained in this Section 3.3 shall not apply
at any time that the Company is not in compliance with its obligations under
Section 3.1.
 
Section 3.4  Standstill Period.   “Standstill Period” shall mean the period from
the date hereof until the earlier of (i) October 13, 2013, and (ii) the
occurrence of an Investor Rights Termination Event; provided, however, that the
parties shall, prior to the expiration of the
 
 
-9-

--------------------------------------------------------------------------------

 
 
Standstill Period, discuss in good faith whether to extend the Standstill Period
(with no obligation to extend).  In addition, the Standstill Period shall be
suspended, and the restrictions of Section 3.3 shall not apply, upon the failure
of any Investor Nominee to be elected to the Board within 60 calendar days
following any annual or special meeting of shareholders of the Company at which
an Investor Nominee stood for election but was nevertheless not elected,
provided that the Standstill Period shall resume and the restrictions of Section
3.3 shall apply, from and after the date that such Investor Nominee (or an
alternate designated by the Investor) is elected or appointed to the Board.
 
Section 3.5  Cooperation.   The Company shall cooperate with the Investor to
provide such information as is necessary to and to take such action from time to
time as may be  necessary for the Investor to apply the equity method of
accounting for its investment in the Company.  At the first scheduled meeting of
the Board after the Transaction Agreement Closing Date, (i) the number of
directors on the Board shall be increased by one, (ii) the Board will elect to
the Board a senior officer or director of the Investor to be designated by the
Investor in writing to the Company who satisfies any applicable regulatory
requirements applicable to directors or director nominees to the Board to be a
member of the Board and an Investor Director hereunder and (iii) such Investor
Director as the Investor may designate pursuant to Section 3.1(a) shall be
appointed to the newly constituted Global Operations and Technology
Committee.  So long as the Investor is entitled pursuant to this Article III to
designate two Investor Directors, the Company agrees to maintain a Board having
at least 14 members, provided that the size of the Board may temporarily be less
than 14 members for a reasonable period of time necessary to fill any temporary
vacancy on the Board.  In the event that the Company and the Investor have not
entered into the written agreement or agreements referred to in Section
5.01(d)(i) of the Transaction Agreement on or prior to the Transaction Agreement
Closing Date, then the Company and the Investor shall further cooperate with
each other and use their respective reasonable best efforts to enter such an
agreement or agreements promptly thereafter.  The Company and the Investor shall
cooperate for the purpose of complying with the disclosure and other regulatory
requirements that will, or will continue to, apply under Applicable Law
(including the Exchange Act, the Banking Act of Japan and the Financial
Instruments and Exchange Law of Japan and the rules and regulations promulgated
thereunder).
 
ARTICLE IV
TRANSFER RESTRICTIONS
 
Section 4.1  Transfer Restrictions.  (a)  Prior to October 13, 2011, the
Investor shall not, within any period of three months, offer, sell, pledge or
otherwise transfer (“Transfer”)  Securities or Hedge its direct or indirect
exposure to Common Stock, in one transaction or a series of transactions
involving Securities, having an aggregate value exceeding $2.5 billion, in each
case, other than (i) to a Controlled Affiliate that agrees to be bound by the
provisions of this Agreement as if it were the Investor hereunder or (ii) as may
be required by order or decree of any Governmental Entity having jurisdiction
over the Investor or in the reasonable discretion of the Investor to comply with
any applicable statute, rule or regulation.  In the event that prior to October
13, 2011, any Person who was a transferee pursuant to clause (i) of the
preceding sentence ceases to be a Controlled Affiliate of Investor, then any
prior Transfer to such Person
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
pursuant to clause (i) shall become null and void and ownership and title to any
such securities so Transferred shall revert to Investor.  The Investor shall
immediately notify the Company if it engages in any of the transactions referred
to in this Section 4.1.
 
(b)           At any time during which Investor is permitted to Transfer any
Securities, the Investor shall not, without prior approval of the Board,
knowingly Transfer such Securities to any one Person (or group of related
Persons) if such Transfer would result in such Person (or group of related
Persons) Beneficially Owning in excess of 5% the then-outstanding shares of
Common Stock.  The foregoing shall not apply to Transfers (i) consisting only of
block trades executed at prevailing market prices obtainable at the time of such
Transfer through brokers in transactions on the NYSE, provided that the
transferor does not know or have reason to believe that such Transfer would
result in such Person (or group of related Persons) Beneficially Owning in
excess of 5% of the then-outstanding shares of Common Stock, or (ii) effected
through widely distributed public offerings.
 
(c)           The Investor’s rights under this Agreement will not be
transferable to any transferee of any shares of Common Stock or Preferred Stock,
other than a transferee that is and remains a wholly owned Subsidiary of the
Investor.
 
(d)           Any certificates for Securities issued pursuant to the Purchase
Agreement or issued upon conversion or exchange of Securities or issued in
respect of any transfer of Securities shall bear a legend or legends (and
appropriate comparable notations or other arrangements will be made with respect
to any uncertificated shares) referencing restrictions on transfer of such
shares under the Securities Act and under this Agreement; provided, that the
holder of any certificate(s) bearing any such legend (or any uncertificated
shares subject to such notations or arrangements) shall be entitled to receive
from the Company new certificates for a like number of Securities not bearing
such legend (or the elimination or termination of such notations or
arrangements) upon the request of such holder and upon (x) such time as such
restriction is no longer applicable, and (y) delivery of an opinion of counsel
to such holder, which opinion is reasonably satisfactory in form and substance
to the Company and its counsel, that the restriction referenced in such legend
(or such notations or arrangements) is no longer required in order to ensure
compliance with the Securities Act.
 
(e)           Nothing in this Section 4.1 (other than Section 4.1(b)) shall
restrict Investor from Transferring, and the Investor is hereby permitted to
Transfer, any Securities in order to reduce the number of Securities owned by it
below 24% of “a class of voting stock” of the Company, as calculated for
purposes of the Bank Holding Company Act of 1956, as amended (the “BHCA”).  If
at any time the Company reduces the number of shares of its Common Stock
outstanding, it shall use reasonable best efforts to notify the Investor
promptly if the Investor would own a number of Securities exceeding 24% of “a
class of voting stock” of the Company, as calculated for purposes of the
BHCA.  For purposes of such calculation, the Company shall be permitted to rely
on the number of shares of Common Stock reported as Beneficially Owned by the
Investor in its most recent Schedule 13D filing with the SEC.
 
 
-11-

--------------------------------------------------------------------------------

 


ARTICLE V
PREEMPTIVE RIGHTS
 
Section 5.1 Preemptive Rights.  If the Company offers to sell Covered Securities
in a Qualified Offering, the Investor shall be afforded the opportunity to
acquire from the Company, for the same price and on the same terms as such
Covered Securities are offered, in the aggregate up to the amount of Covered
Securities required to permit the Investor’s Investor Percentage Interest
immediately after giving effect to the issuance of such Covered Securities
(including the issuance of Covered Securities pursuant to this Section 5.1) to
be equal to the Investor’s Investor Percentage Interest immediately prior to the
issuance of any such Covered Securities, but only to the extent that the
Investor Percentage Interest does not as a consequence exceed 22.4% (provided
that if such limitation would result in the Investor being limited to an
Economic Interest Percentage of less than 20%, then such limitation shall
instead be equal to the lesser of (x) an Economic Interest Percentage of 20% and
(y) an Investor Percentage Interest of 24.9%).  For the avoidance of doubt, in
the event that the issuance of Covered Securities in a Qualified Offering
involves the purchase of a package of securities that includes Covered
Securities and other securities in the same Qualified Offering, Investor shall
have the right to acquire a pro rata portion of such other securities, together
with a pro rata portion of such Covered Securities, at the price and on the
terms that such other securities are purchased by the other purchaser or
purchasers of such Covered Securities and other securities and, if the Investor
chooses to acquire Covered Securities pursuant to this Section 5.1, it shall
also acquire a pro rata portion of such other securities at such price and on
such terms.
 
Section 5.2  Notice.  (a)  In the event the Company intends to make a Qualified
Offering of Covered Securities that is an underwritten public offering or a
private offering made to Qualified Institutional Buyers (as such term is defined
in Rule 144A under the Securities Act) for resale pursuant to Rule 144A under
the Securities Act, the Company shall give the Investor written notice of its
intention (including, in the case of a registered public offering and to the
extent possible, a copy of the prospectus included in the registration statement
filed in respect of such offering), describing, to the extent then known, the
anticipated amount of securities, price and other material terms upon which the
Company proposes to offer the same.  The Investor shall have 24 hours (which
shall not include any hours during any day that is not a Business Day) from the
date and time of receipt of any such notice to notify the Company in writing
that it intends to exercise such preemptive purchase rights and as to the amount
of Covered Securities the Investor desires to purchase, up to the maximum amount
calculated pursuant to Section 5.1 (the “Designated Securities”).  Such notice
shall constitute a non-binding indication of interest of Investor to purchase
the Designated Securities so specified at the range of prices and other terms
set forth in the Company’s notice to it.  The failure to respond during such
24-hour period shall constitute a waiver of preemptive rights in respect of such
offering.  To the extent the Company shall give the Investor notice of any such
offer prior to the public announcement thereof, the Investor shall agree to
confidentiality and restriction on trading terms reasonably acceptable to the
Company.  The failure of the Investor to agree to such terms within 24 hours
(which shall not include any hours during any day that is not a Business Day)
after the date and time of receipt of the Company’s notice as described in this
clause shall constitute a waiver of the Investor’s preemptive rights in respect
of such offering.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(b)           If the Company proposes to make a Qualified Offering of Covered
Securities that is not an underwritten public offering or Rule 144A offering (a
“Private Placement”), the Company shall give the Investor written notice of its
intention, describing, to the extent then known, the anticipated amount of
securities, price and other material terms upon which the Company proposes to
offer the same.  The Investor shall have 48 hours (which shall not include any
hours during any day that is not a Business Day) from the date and time of
receipt of the notice required by the immediately preceding sentence to notify
the Company in writing that it intends to exercise such preemptive purchase
rights and as to the amount of Designated Securities the Investor desires to
purchase, up to the maximum amount calculated pursuant to Section 5.1.  Such
notice shall constitute a non-binding indication of interest of the Investor to
purchase the amount of Designated Securities so specified (or a proportionately
lesser amount if the amount of Covered Securities to be offered in such Private
Placement is subsequently reduced) upon the price and other terms set forth in
the Company’s notice to it.  The failure of the Investor to respond during the
48-hour period (which shall not include any hours during any day that is not a
Business Day) referred to in the second preceding sentence shall constitute a
waiver of the preemptive rights in respect of such offering.  To the extent the
Company shall give the Investor notice of any such offer prior to the public
announcement thereof, the Investor shall agree to confidentiality and
restriction on trading terms reasonably acceptable to the Company.  The failure
of the Investor to agree to such terms within 48 hours (which shall not include
any hours during any day that is not a Business Day) after the date and time of
receipt of the Company’s notice as described in this clause shall constitute a
waiver of the Investor’s preemptive rights in respect of such offering.
 
Section 5.3  Purchase Mechanism.  (a)  If the Investor exercises its preemptive
purchase rights provided in Section 5.2(a), the Company shall offer the
Investor, if such underwritten public offering or Rule 144A offering is
consummated, the Designated Securities (as adjusted to reflect the actual size
of such offering when priced) at the same price as the Covered Securities are
offered to the investors in such offering and shall provide written notice of
such price to the Investor as soon as practicable prior to such
consummation.  Contemporaneously with the execution of any underwriting
agreement or purchase agreement entered into between the Company and the
underwriters or initial purchasers of such underwritten public offering or Rule
144A offering, the Investor shall, if it continues to wish to exercise its
preemptive rights with respect to such offering, enter into an instrument in
form and substance reasonably satisfactory to the Company acknowledging the
Investor’s binding obligation to purchase the Designated Securities to be
acquired by it and containing representations, warranties and agreements of the
Investor that are customary in private placement transactions and, in any event,
no less favorable to the Investor than any underwriting or purchase agreement
entered into by the Company in connection with such offering, and the Investor’s
failure to enter into such an instrument at or prior to such time shall
constitute a waiver of preemptive rights in respect of such offering.  Any
offers and sales pursuant to this Article V in the context of a registered
public offering shall be also conditioned on reasonably acceptable
representations and warranties of the Investor regarding its status as the type
of offeree to whom a private sale can be made concurrently with a registered
offering in compliance with applicable securities laws.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(b)           If the Investor exercises its preemptive rights provided in
Section 5.2(b), the closing of the purchase of the Covered Securities with
respect to which such right has been exercised shall be conditioned on the
consummation of the Private Placement giving rise to such preemptive purchase
rights and shall take place simultaneously with the closing of the Private
Placement or on such other date as the Company and the Investor shall agree in
writing; provided that the actual amount of Covered Securities to be sold to the
Investor pursuant to its exercise of preemptive rights hereunder shall be
reduced if the aggregate amount of Covered Securities sold in the Private
Placement is reduced and, at the option of the Investor (to be exercised by
delivery of written notice to the Company within five Business Days of receipt
of notice of such increase), shall be increased if such aggregate amount of
Covered Securities sold in the Private Placement is increased.  In connection
with its purchase of Designated Securities, Investor shall, if it continues to
wish to exercise its preemptive rights with respect to such offering, execute an
agreement containing representations, warranties and agreements of Investor that
are substantially similar in all material respects to the agreements executed by
other purchasers in such Private Placement.
 
Section 5.4  Cooperation.  The Company and the Investor shall cooperate in good
faith to facilitate the exercise of the Investor’s preemptive rights hereunder,
including securing any required approvals or consents, in a manner that does not
jeopardize the timing, marketing, pricing or execution of any offering of the
Company’s securities.  In the event that within 60 days of the date hereof the
Company proposes to offer or sell securities in a single transaction or series
of transactions for aggregate proceeds in excess of $500,000,000, the Company
shall consult with Investor concerning such transaction or transactions prior to
undertaking such transaction.
 
Section 5.5  Limitation of Rights.  Notwithstanding the above, nothing set forth
in this Article V shall confer upon the Investor the right to purchase any
securities of the Company other than Designated Securities.
 
Section 5.6  Termination of Preemptive Rights.  The preemptive right to purchase
Covered Securities granted by this Article V shall not be available for any
offering that commences at any time after (i) October 13, 2013 (the “Preemptive
Rights Expiration Date”) or (ii) the date on which the Investor Transfers any of
the Securities that it acquired on the Closing Date or the Common Stock issued
upon conversion of any Securities, or Hedges its exposure to the Common Stock,
except as contemplated by clause (i) or (ii) of the first sentence of Section
4.1(a) and Section 4.1(e); provided, however, that the parties shall, no later
than 3 months prior to the Preemptive Rights Expiration Date, discuss in good
faith whether to extend the Preemptive Rights Expiration Date (with no
obligation to extend).
 
 
-14-

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE VI
[RESERVED]
 
ARTICLE VII
EFFECTIVENESS AND TERMINATION
 
Section 7.1 Termination.  Other than the termination provisions applicable to
particular Sections of this Agreement that are specifically provided elsewhere
in this Agreement, this Agreement shall terminate (a) upon the mutual written
agreement of the Company and the Investor or (b) at such time as the Investor no
longer Beneficially Owns any Securities.
 
ARTICLE VIII
CONFIDENTIALITY
 
Section 8.1  Company Proprietary Information.  (a)  The Investor hereby agrees
to, and to cause its employees, representatives and Controlled Affiliates to,
and shall instruct its Affiliates that are not Controlled Affiliates to, keep
confidential the Company Proprietary Information and to utilize the Company
Proprietary Information only for purposes related to the purpose for which such
information was disclosed.  “Company Proprietary Information” shall mean any and
all confidential information of the Company, including without limitation
non-public information relating to the Company’s finances and results,
technology, trade secrets, know-how, customers, business plans, marketing
activities, financial data and other business affairs that is disclosed by the
Company to the Investor Directors, the Observer, the Investor (or its Affiliates
and representatives) or is learned by an Investor Director or the Observer while
acting in his or her capacity as such; provided, however, that “Company
Proprietary Information” does not include any information that:  (i) is, or
subsequently becomes, publicly available without breach of these confidentiality
provisions;  or (ii) is or becomes known or available to the Investor from a
source other than the Company that, to the receiving party’s knowledge, is not
prohibited from disclosing such Company Proprietary Information to the receiving
party by a contractual, legal or fiduciary obligation owed by such other third
party to the Company.
 
(b)           In the event that the Investor or any of its Affiliates or
representatives is requested pursuant to, or required by, applicable law,
regulation or legal process to disclose any Company Proprietary Information,
then before substantively responding to any such request or requirement, the
Investor will provide the Company with prompt written notice of any such request
or requirement so that the Company may seek a protective order or other
appropriate remedy, or both, or waive compliance with the provisions of this
Section 8.1 or other appropriate remedy, or if the Company so directs, the
Investor will exercise its own reasonable best efforts to assist the Company in
obtaining a protective order or other appropriate remedy at the Company’s
expense.  If, failing the entry of a protective order or other appropriate
remedy or the receipt of a waiver hereunder, disclosure of any Company
Proprietary Information is, in the opinion of the Investor’s counsel, required,
the Investor may furnish only that portion of the Company Proprietary
Information which in the opinion of the Investor’s counsel is required to be so
furnished pursuant to law, regulation or legal process.  In any event, the
Investor will cooperate
 
 
-15-

--------------------------------------------------------------------------------

 
 
 
fully with any action by the Company to obtain an appropriate protective order
or other reliable assurance that confidential treatment will be accorded the
Company Proprietary Information.
 
Section 8.2    Investor Proprietary Information.  (a)  The Company hereby agrees
to, and to cause its employees, representatives and Controlled Affiliates to,
and shall instruct its Affiliates that are not Controlled Affiliates to, keep
confidential the Investor Proprietary Information and to utilize the Investor
Proprietary Information only for purposes related to the purpose for which such
information was disclosed.  “Investor Proprietary Information” shall mean any
and all confidential information of the Investor, including without limitation
non-public information relating to the Investor’s finances and results,
technology, trade secrets, know-how, customers, business plans, marketing
activities, financial data and other business affairs that is disclosed by the
Investor to the Company (or its Affiliates and representatives) in connection
with the Investor’s investment in the Company or the Strategic Alliance as
defined in the Purchase Agreement; provided, however, that “Investor Proprietary
Information” does not include any information that:  (i) is, or subsequently
becomes, publicly available without breach of these confidentiality
provisions;  or (ii) is or becomes known or available to the Company from a
source other than the Investor that, to the receiving party’s knowledge, is not
prohibited from disclosing such Investor Proprietary Information to the
receiving party by a contractual, legal or fiduciary obligation owed by such
other third party to the Investor.
 
(b)           In the event that the Company or any of its Affiliates or
representatives is requested pursuant to, or required by, applicable law,
regulation or legal process to disclose any Investor Proprietary Information,
then before substantively responding to any such request or requirement, the
Company will provide the Investor with prompt written notice of any such request
or requirement so that the Investor may seek a protective order or other
appropriate remedy, or both, or waive compliance with the provisions of this
Section 8.2 or other appropriate remedy, or if the Investor so directs, the
Company will exercise its own reasonable best efforts to assist the Investor in
obtaining a protective order or other appropriate remedy at the Investor’s
expense.  If, failing the entry of a protective order or other appropriate
remedy or the receipt of a waiver hereunder, disclosure of any Investor
Proprietary Information is, in the opinion of the Company’s counsel, required,
the Company may furnish only that portion of the Investor Proprietary
Information which in the opinion of the Company’s counsel is required to be so
furnished pursuant to law, regulation or legal process.  In any event, the
Company will cooperate fully with any action by the Investor to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Investor Proprietary Information.
 
ARTICLE IX
MISCELLANEOUS
 
Section 9.1  Successors and Assigns.  Except as and to the extent set forth in
Section 4.1(a), neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto, in whole
or in part (whether by operation of law or otherwise), without the prior written
consent of each of the other parties.  Notwithstanding the foregoing, the
Investor may assign any of its rights or obligations under this Agreement to any
 
 
-16-

--------------------------------------------------------------------------------

 
 
 
direct or indirect wholly owned Subsidiary of the Investor, but the assignor
shall remain liable for the assignee’s nonperformance of any such
obligations.  Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors and assigns.  Any attempted assignment in violation of
this Section 9.1 shall be void.
 
Section 9.2  Amendments; Waiver.  This Agreement may be amended only by an
agreement in writing executed by the Company and the Investor.  Any party may
waive in whole or in part any benefit or right provided to it under this
Agreement, such waiver being effective only if contained in a writing executed
by the waiving party.  No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon breach thereof shall constitute
a waiver of any such breach or of any other covenant, duty, agreement or
condition, nor shall any delay or omission of any party to exercise any right
hereunder in any manner impair the exercise of any such right accruing to it
thereafter.
 
Section 9.3  Notices.  Except as otherwise provided in this Agreement, all
notices, requests, claims, demands, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
by hand or overnight courier service, or when received by facsimile transmission
or electronic mail transmission if promptly confirmed (in the case of electronic
mail transmission, by means such as by the “return receipt requested” function,
return electronic mail or other written acknowledgment by the intended
recipient), as follows:
 
  If to the Company:
 
 
Morgan Stanley

 
Attention:  Chief Financial Officer

 
1585 Broadway

 
New York, NY 10036

 
E-mail:

 
  with copies to:


 
Davis Polk & Wardwell LLP

 
Attention: Thomas J. Reid

 
        Marc O. Williams

 
450 Lexington Avenue

 
New York, NY  10017

 
Fax:  (212) 701-5800

 
E-mail: tom.reid@davispolk.com

  marc.williams@davispolk.com
 
 
-17-

--------------------------------------------------------------------------------

 


 
  If to the Investor:
 
 
Mitsubishi UFJ Financial Group, Inc.

 
Attention: Chief Manager

 
       Strategic Alliance Office

 
       Corporate Planning Division

 
7-1, Marunouchi 2-chome

 
Chiyoda-ku, Tokyo 100-8388, Japan

 
Fax: +81 (3) 3240 5324

 
E-mail:

 
  with copies to:


 
Sullivan & Cromwell LLP

 
Attention: Donald J. Toumey

 
       Keiji Hatano

 
125 Broad Street

 
New York, NY  10004

 
Fax:  (212) 558-3588

 
E-mail: toumeyd@sullcrom.com

 
 
  hatanok@sullcrom.com



or to such other address, facsimile number or telephone as either party may,
from time to time, designate in a written notice given in a like manner.
 
Section 9.4  Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts executed in and to be performed entirely within such State, without
giving effect to the conflicts of laws principles thereof that would govern,
construe or enforce the Agreement under laws other than the State of Delaware.
 
Section 9.5  Submission to Jurisdiction.  The Investor irrevocably submits to
the non-exclusive jurisdiction of any Delaware State or United States Federal
court sitting in the County of New Castle, Delaware over any suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.  The Investor irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of any such suit, action or proceeding brought in such a court and any
claim that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH PARTY CERTIFIES
 
 
-18-

--------------------------------------------------------------------------------

 
 
 
AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT  BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.5.
 
Section 9.6  Headings.  The descriptive headings of the several sections in this
Agreement are for convenience only and do not constitute a part of this
Agreement and shall not be deemed to limit or affect in any way the meaning or
interpretation of this Agreement.
 
Section 9.7  Entire Agreement.  This Agreement, the Related Agreements and the
schedules and exhibits attached to any such documents constitute the entire
agreement between the Company and the Investor with respect to the subject
matter hereof.  This Agreement and the Related Agreements supersede all prior
agreements with respect to the subject matter hereof.
 
Section 9.8  Severability.  If any term or provision of this Agreement or any
application thereof shall be declared or held invalid, illegal or unenforceable,
in whole or in part, whether generally or in any particular jurisdiction, such
provision shall be deemed amended to the extent, but only to the extent,
necessary to cure such invalidity, illegality or unenforceability, and the
validity, legality and enforceability of the remaining provisions, both
generally and in every other jurisdiction, shall not in any way be affected or
impaired thereby.
 
Section 9.9  Counterparts.  This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.
 
Section 9.10  Interpretation.  When a reference is made in this Agreement to an
Article, Section, Exhibit or Schedule, such reference is to an Article or
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated.  The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include,” “includes” and
“including” are used in this Agreement, they are deemed to be followed by the
words “without limitation.”  For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, (a) the
terms defined include the plural as well as the singular, (b) all accounting
terms not otherwise defined herein have the meanings assigned under generally
accepted accounting principles in the United States, and (c) the words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision.
 
Section 9.11  Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that
 
 
-19-

--------------------------------------------------------------------------------

 
 
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement.
 
Section 9.12  Process Agent.  The Investor irrevocably appoints MUFG North
America, 1251 Avenue of the Americas, New York, NY 10020-1104, to act as its
agent for service of process and any other documents in proceedings in the State
of New York or the State of Delaware or any other proceedings in connection with
this Agreement.
 
Section 9.13  No Third Party Beneficiaries.  Except for the transferees
contemplated by clause (i) of the second sentence of Section 4.1(a), nothing in
this Agreement, expressed or implied, is intended to confer upon any Person,
other than the parties hereto or their respective successors, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
 
 
-20- 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date set forth at the head of
this Agreement.
 
 

 
MORGAN STANLEY
         
 
By:
 /s/ David S. Russo       Name:  David S. Russo       Title:    Treasurer      
   

 
 
 

 
MITSUBISHI UFJ FINANCIAL GROUP, INC.
         
 
By:
 /s/ Katsunori Nagayasu       Name:    Katsunori Nagayasu       Title:     
President & CEO          

 
 
 
 
 
 
 
[Signature Page to Amended and Restated Investor Agreement]






 

--------------------------------------------------------------------------------